UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4307


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILLIAM LEON RHODES,

                     Defendant - Appellant.



                                      No. 17-4318


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

             v.

WILLIAM LEON RHODES,

                    Defendant - Appellant.




Appeals from the United States District Court for the Southern District of West Virginia,
at Charleston. John T. Copenhaver, Jr., District Judge. (2:16-cr-00202-1; 2:12-cr-00010-
1)


Submitted: October 27, 2017                                 Decided: November 3, 2017
Before WILKINSON and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Christian M. Capece, Federal Public Defender, Jonathan D. Byrne, Research & Writing
Specialist, David R. Bungard, Assistant Federal Public Defender, Charleston, West
Virginia, for Appellant. Carol A. Casto, United States Attorney, Meredith George
Thomas, Assistant United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, William Leon Rhodes appeals the district court’s

judgment entered after a jury convicted him of being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1) (2012), and the district court’s judgment order

revoking his supervised release on the basis of the jury’s verdict. Rhodes contends that

insufficient evidence supports the jury’s verdict and that, because the district court relied

on the verdict in finding he violated his supervised release, the district court abused its

discretion in revoking his supervision. We disagree, and accordingly affirm the district

court’s judgments.

       “[W]e review de novo a district court’s denial of a motion for judgment of

acquittal.” United States v. Fuertes, 805 F.3d 485, 501-02 (4th Cir. 2015). In assessing

the sufficiency of the evidence, we determine whether there is substantial evidence to

support the conviction when viewed in the light most favorable to the government.

United States v. Engle, 676 F.3d 405, 419 (4th Cir. 2012). “Substantial evidence is

evidence that a reasonable finder of fact could accept as adequate and sufficient to

support a conclusion of guilt beyond a reasonable doubt.”             Id.   In making this

determination, we may not resolve conflicts in the evidence or evaluate witness

credibility. United States v. Dinkins, 691 F.3d 358, 387 (4th Cir. 2012). Thus, “reversal

for insufficiency must be confined to cases where the prosecution’s failure is clear.”

Engle, 676 F.3d at 419 (internal quotation marks omitted).

       Rhodes contends that the Government failed to establish that he constructively

possessed the firearm, a Heritage revolver. A person has constructive possession over

                                             3
contraband if he has “knowledge of the presence of the contraband” and “ownership,

dominion, or control over the contraband or the premises or vehicle in which the

contraband was concealed.” United States v. Herder, 594 F.3d 352, 358 (4th Cir. 2010).

Constructive possession may be proven by either direct or circumstantial evidence,

considering the totality of the circumstances surrounding the defendant’s alleged

possession of the item. Id. A jury may infer that a defendant constructively possessed

firearms that were found within his residence if the residence is “not so large, and the

weapons were not so well hidden, as to prohibit a reasonable fact finder from concluding

that [the defendant] was aware of their presence.” United States v. Shorter, 328 F.3d 167,

172 (4th Cir. 2003).

      We conclude that sufficient evidence supports the jury’s verdict. * Officers found

the firearm in the master bedroom of Rhodes’ residence and Rhodes admitted that he

lived alone 95 percent of the time. There is no dispute that Rhodes slept in the master

bedroom. Moreover, the firearm was not well hidden, and the jury could have inferred

that Rhodes was aware that there was a firearm under his pillow, and that he kept the

firearm under the pillow to have immediate access to it. While Rhodes relies heavily on

his stepson’s testimony in support of his argument, the jury was entitled to disbelieve the

stepson.


      *
        Because we conclude that sufficient evidence supports the jury’s verdict, we
discern no abuse of discretion in the district court’s decision to revoke Rhodes’
supervised release based on the jury’s verdict. See United States v. Padgett, 788 F.3d
370, 373 (4th Cir. 2015) (stating standard of review).


                                            4
      Accordingly, we affirm the district court’s judgments. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            5